Citation Nr: 1736321	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-31 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for spinal stenosis and degenerative disc disease of the lumbar spine, to include as secondary to service-connected bilateral knee arthritis. 

2.  Entitlement to service connection for arthritis of the left hip, to include as secondary to service-connected bilateral knee arthritis.

3.  Entitlement to service connection for bilateral tinnitus. 

4.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1974 to April 1977 and had an additional active duty in the Air Force from February to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from A December 2010 and an April 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which collectively denied service connection for the above-listed issues on appeal. 

In a February 2017 rating decision, the RO assigned an earlier effective date for the grant of service connection for patellofemoral syndrome of the left knee from the date of the claim in May 2010.  

In May 2017, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record. 

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities has been raised by the record in an April 7, 2016 physician's statement by Dr. D.O., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, the weight of the competent and credible evidence supports a finding his current lumbar spine and left hip disabilities are related to multiple parachute jumps during service.  

2.  Resolving any doubt in the Veteran's favor, the weight of the competent and credible evidence supports a finding that his currently diagnosed bilateral hearing loss and bilateral tinnitus are related to in-service loud noise exposure.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria to establish service connection for a left hip disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).

3.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).




                                                                         
  (CONTINUES ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

Further, as noted in the introduction, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103 (c) (2) (2015) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the notice requirements under Bryant were effectively satisfied during the hearing conducted during the appeal period.  Notably, the VLJ elicited testimony regarding all claims on appeal.  It was clear during the hearing that the Veteran had a full understanding of the issue(s) then on appeal.  VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claims based on the current record.  The Veteran has not asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103 (c)(2) nor identified any prejudice in the conduct of the hearing.

Service Connection - Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis, hearing loss, and tinnitus are a "chronic disease" under 38 C.F.R. § 3.309 (a).  Where there is evidence of acoustic trauma, tinnitus and hearing loss are considered a "chronic disease" under 38 C.F.R. § 3.309 (a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309 (a) include hearing loss and tinnitus as organic diseases of the nervous system).  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b), and manifestation to a degree of 10 percent within one year under 38 C.F.R. § 3.307 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and tinnitus (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016); Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 
In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through her senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.





Lumbar Spine and Left Hip Disabilities - Analysis

For the reasons stated below, the Board finds that service connection for lumbar spine and left hip disabilities is warranted.  The Board discusses both claims together as they stem from the same events in service. 

The Veteran asserts that his currently diagnosed lumbar spine and left hip disabilities are the result of his nineteen parachute jumps during active duty, or alternatively caused or aggravated by his service-connected bilateral knee disability. 

The Board initially notes that it is undisputed that the Veteran has a current lumbar spine and left hip disabilities.  See e.g., February 2016 VA examination; April 2016 private physician opinion.  Additionally, his assertions with regards to the number and pattern of his jumps are found credible and verified by the record. 

Accordingly, the remaining issue for consideration is whether there is a nexus between the claimed disabilities and service or the service-connected bilateral knee disability. 

During his May 2017 hearing, the Veteran credibly testified that he hurt himself on various occasions when parachuting.  He further testified that the norm was to keep going through pain, because getting medical attention would have meant being "washed out of jump school."  The Veteran noted that the one time he did ask for help, he was asked if he wanted to move forward or stay behind.  He also testified that his back bothered him since he came out of service and he did not know that he was entitled to benefits until much later and when his back started to really bother him as over the years along with his continuous hip pain.  Lastly, the Veteran stated that during separation he just wanted to "get out," and the Board finds that in fact, the Veteran just signed that his health did not change, which is consistent with his testimony.  As indicated, the Board finds that Veteran's testimony to be credible and competent as to the events in-service and his back and hip condition post-service. 

The Veteran's service treatment records (STRs) are silent to any complaints of back or left hip pain.  Furthermore, it is noted that no back or hip disabilities were noted during his March 1974 entry examination and his April 1977 separation examination indicates that the Veteran signed that there was no change in his health.  Nevertheless, the Veteran credibly testified that all he did was "turn in my uniforms and leave."  

A February 2017 VA examiner confirmed diagnoses of spinal stenosis, DDD, and DJD, and upon physical examination and review of the Veteran's file, opined that the Veteran's lumbar spine and left hip disabilities were less likely than not incurred or caused by his claimed in-service injury, event, or illness.  The examiner explained his opinion by noting that the Veteran had "19 parachute jumps or less," but his STRs revealed "no complaints of or history of any back or hip disorders" during his active duty between 1974 and 1977 or later during his active duty in 1991.  

Contrary to the VA examiner's opinion, the record contains a private medical opinion in April 2016.  Dr. D.O, the private physician, opined that he was the treating physician of the Veteran for his ongoing complaints of chronic lower back pain.  The physician further noted that upon review of the Veteran's military records, it is indicated that he completed nineteen successful jumps with six jumps being completed in 1974, and after completing two additional jumps in January of 1975, he was diagnosed with chondromalacia of the left knee and later was diagnosed with chondromalacia of the right knee as well for which he is now service-connected for.  The physician further noted that despite the knee disorder diagnosis, the Veteran continued to jump and completed ten additional jumps of which seven were with combat equipment.  Upon further evaluation, it was indicated that the Veteran had antalgic gait due to his attempts to avoid knee pain while walking and the physician noted that "reportedly, his attempts to accommodate the knee pain have contributed to ongoing bilateral hip and chronic low back pain."  The physician stated that past findings show degenerative related spondylolisthesis at both L5-S1 and L4-L5 that appear to be related to facet arthritis.  In this regard, the physician noted that "these discs serve as a shock absorber in between the vertebrae, whereas the paired face joints restrain motion."  It was further noted that hip radiologic findings included "mild degenerative joint disease in the hips and SI joints along with a small ossific density at the tip of the medial malleolus likely representing sequelae of old trauma, mild enthesopathic change involving both calcaneal tuberosities."  

The physician opined that considering the Veteran's military history of parachute jumping, "it is reasonable to conclude that parachute jumping more likely than not, contributed to his spondylolisthesis and facet arthritis of the spine and degenerative processes in the hips, knees, ankles and feet."  The physician added that the additional combat equipment with several jumps contributed to extra stress and degenerative effect on lumbar vertebrae, hips and ankles.  The physician lastly noted that the Veteran's antalgic gait due to his chronic knee condition also contributed to chronic low back pain, hip, ankle, and foot pain.  The physician supported his conclusion with four peer-reviewed articles that specifically indicate "parachuting, which involved excessive mechanical load, axial and bending loads may contribute significantly to the development of spondylisthesis" among other musculoskeletal injuries. 

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36   (1994). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-49 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board finds that the medical opinion by the private physician is of a high probative value in comparison with the VA examiner's opinion to which the Board assigns a low probative value.  Both examiners reviewed the available records, and while the VA examiner provided a negative nexus opinion solely based on the lack of complaints of back and hip pain during service, the private examiner analyzed the current diagnoses in light of the circumstances of the Veteran's service and supported the conclusion by clinical data and medical literature.  The Board notes that the Court in Bloom v. West, 12 Vet. App. 185, 187 (1999), held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  See also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  Furthermore, the Board finds the private physician opinion was thorough, while the VA examiner's opinion was conclusory and did not address the Veteran's credible lay assertions.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000) (holding that one of the important factors in weighting medical evidence is the thoroughness and detail of the opinion).  

Accordingly, in light of the medical evidence of currently diagnosed spine and left hip disabilities, the inservice parachute jumps, and the highly probative private medical opinion, the Board concludes that service connection for the Veteran's lumbar spine and left hip disabilities is warranted.  As service connection is granted on a direct basis, there is no need to discuss entitlement to service connection on a secondary or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).
                                                                               
Tinnitus - Analysis

For the reasons expressed below, the Board finds that service connection for bilateral tinnitus is warranted. 

The Veteran currently experiences tinnitus in the ears, a disability capable of lay observation.  
He asserts that his bilateral tinnitus started in service and continued ever since separation from service.  The Veteran's STRs do not reflect that the Veteran had any tinnitus complaints, treatment or diagnoses during his active service.

However, the Board finds that the Veteran was exposed to in-service acoustic trauma.  In support of this conclusion, the Board considered the Veteran's May 2017 testimony, in which he indicated that while his military occupation was in Supply and Support, he was regularly attached to the 1st Brigade where he was subjected to hazardous noise from M-16s, M-60s, and hand grenades on a daily basis for many hours a day.  He reported having constant ringing in the ears as a result.  He further testified that while during his active duty in the Army he was not given any hearing protections, later with the Air Force as well as his post-service occupations he always used hearing protection.  Accordingly, the Board finds that the Veteran's competent and credible lay accounts of exposure to acoustic trauma are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

On the question of a nexus, a VA examiner in December 2010 was unable to relate the Veteran's tinnitus to service without resorting to speculation.  Given the speculative nature of the opinion, it weighs neither for nor against the claim.  The Board notes that a mere recitation by the VA examiner that he or she cannot provide a medical opinion without resort to speculation by itself is not dispositive, where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Nonetheless, the Veteran, as a layperson, may be competent to testify on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  The Veteran has specifically reported that tinnitus began during service and that he has experienced it ever since.  Resolving any doubt in his favor, and in light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of current tinnitus, (2) his exposure to in-service acoustic trauma, (3) the lack of any evidence of an intervening event, and (4) his competent and credible history of relevant symptoms service discharge.  Given the absence of any intervening injury, the evidence tends to show that the current tinnitus is at least as likely as not caused by the acoustic trauma he experienced in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

In summary, the Board resolves reasonable doubt in the Veteran's favor to find that symptoms of tinnitus have been continuous since service separation so as to meet the criteria for presumptive connection for tinnitus based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for tinnitus on a presumptive theory of entitlement under 3.303(b) (continuous post-service symptoms), there is no need to discuss entitlement to service connection on any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Bilateral Hearing Loss - Analysis

The Veteran also seeks service connection for bilateral hearing loss.

First, the fact that the Veteran currently has a hearing loss disability in both ears is undisputed.  See private audiology report June 2, 2017.  In addition, as determine above, exposure to acoustic trauma in service is also conceded. 

Turning now to the Veteran's service treatment records, his May 1974 entrance examination audiometric findings show the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
--
10
LEFT
25
15
20
--
5

Based upon the audiometric results recorded on the date of entry into active duty, "some" degree of bilateral hearing loss as defined per Hensley was shown on the Veteran's service entrance examination.  See Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.304(b).  These results however do not show that he had hearing loss as defined under 38 C.F.R. § 3.385. 

"If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The results of the Veteran's 1977 separation examination audiometric findings show the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
--
30
LEFT
20
20
30
--
30

The record also contains a December 2010 VA examination report in which the examiner indicated that the Veteran's hearing was within normal limits during entry and although his separation examination showed hearing loss, findings post-service show hearing loss within normal limits.  As a result, the examiner opined that the Veteran current bilateral hearing loss was not related to service.  The Board finds the December 2010 VA opinion to carry little probative weight because the examiner impermissibly provided an unfavorable opinion based solely on the lack of evidence of hearing loss per VA regulations during service.  Moreover, it is unclear whether the examiner considered the evidence of some in-service hearing loss as defined in Hensley, or the fact that the Veteran's separation examination shows a significant threshold shift at least at the 4000 Hertz level, bilaterally (showing over 15dB increase in both ears).  

To the contrary however, the Board assigns high probative weight to an opinion authored by K.W., AuD, CCC-A, who is identified as a Licensed audiologist and Assistant Clinical Professor associated with the Auburn University Speech & Hearing Clinic.  In this regard, K.W. determined that the Veteran's bilateral hearing loss was more likely than not caused by, was a result of, or has been worsened by the military service based noise exposure and absent any indication of noise exposure without the use of proper ear protection post-service.  

Although K.W. did not have the opportunity to review the Veteran's claims file prior to rendering the opinion, the opinion appears to be based on an accurate depiction of the Veteran's medical history.  In other words, the Veteran stated to the K.W. the same history that he reported to the VA examiner.  For example, K.W.'s opinion was based on the Veteran's reports of being exposed to excessively loud noise during his three years of active service from hand grenades and heavy artillery where he served in the supply and support unit, without the benefit of hearing protection.  K.W.'s opinion also noted the Veteran did report some post service occupational noise exposure but was also noted that he was provided with hearing protection.  This is the same history the Veteran reported to, and considered by the 2010 VA examiner.  The opinion is factually articulate and contains sound reasoning.  K.W. also cited to medical treatise and OSHA articles regarding noise induced hearing loss to support the opinion that the Veteran's current hearing loss is more likely related to his military service.  

In summary, the crux of this case turns on whether there is competent evidence of a nexus between the Veteran's current hearing loss and his in-service noise exposure.  With consideration of the Veteran's competent and credible testimony with regards to hazardous noise exposure during service, in combination with the favorable opinion provided by K.W., the Board resolves any reasonable doubt in the Veteran's favor to find that his bilateral hearing loss had its onset during service. 

ORDER

Entitlement to service connection for spinal stenosis and degenerative disc disease of the lumbar spine is granted. 

Entitlement to service connection for arthritis of the left hip is granted. 

Entitlement to service connection for bilateral tinnitus is granted. 

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


